DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed 05/16/2022 has been entered.  In the Amendment Claims 1, 5-9, 11-12, 15-18 have been amended.  Claims 4 and 10 have been cancelled.  Claim 19 has been added.  Claims 1-3, 5-9 and 11-19 are pending for examination.
	The amendment to claim 1 overcomes the 112(b) rejections with regard to claim 1. 
	The 112(b) rejection to claim 2 is overcome by the amendment to claim 1.
	The amendment to claim 6 overcomes the 112(b) rejection to claim 6.
	The amendment to claim 7 overcomes the 112(b) rejection to claim 7.
	The amendment to claim 12 overcomes the 112(b) rejection to claim 12.
	The amendment to claim 15 overcomes the 112(b) rejection to claim 15.  
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 05/16/2022 have been fully considered but they are considered moot.  Independent claims 1, 12 and 19 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	In Applicant’s Remarks dated 05/16/2022 Applicant argues that the Soto apparatus is not a physical therapy device; it is a surgical head device.  Applicant’s Remarks, page 7.
	In response, Examiner respectfully submits that Soto provides an apparatus that allows a caregiver to reposition a patient’s head during surgery (Soto, ([0026]), that facilitates moving a patient’s head to a variety of positions, (Soto [0002]) and that supports a patient during surgery.  (Soto, [0001]).  Thus Soto disclose  a type of physical therapeutic device as it supports the head and allows for repositioning of the head. 
	Applicant argues that Soto includes two ball and socket joints and not a single pivot joint.  Applicant’s Remarks, page 7.
	In response, Examiner respectfully submits that Soto discloses a single pivot joint.  Further, Applicant’s claims do not exclude the use of two joints.  Accordingly, this argument is not persuasive.
	Next, Applicant argues that Soto’s head holder is not a cradle as it does not allow for lateral therapeutic motion of the patients head.  Applicant’s Remarks, page 7.
	In response, Examiner respectfully submits that the claims do not recite that the cradle allows for lateral therapeutic motion.  Therefore, for at least this reason, the argument is not persuasive.
	Applicant argues that there would be no need for a suboccipital wedge on the head holder of Soto.  Applicant’s Remarks, page 7.
	In response, Examiner respectfully submits that the Non-Final Office dated 11/15/1202 action cites to Rhew for the element of the suboccipital edge and provides as a motivation for combining to relieve neck and head pain and muscle tension as provided in Rhew.  Thus, the argument is not persuasive for at least this reason.
	Applicant argues that Yang is not analogous art to either Soto or the claimed invention as it is a device designed to sit on a patient’s shoulders and to hold the head, neck and chin rigid.  Such rigidity would not work for physical therapy manipulation and motion. Applicant’s Remarks, page 8.
	In response, Examiner respectfully submits that Yang has an analogous occipital cradle thus it is analogous to the claimed invention and Soto.  Therefore, for at least this reason, the argument is not persuasive.
	Applicant further argues that Rhew does not disclose a simple wedge but a complex of curves and protrusions utterly unsuitable to the physical therapy claimed device.  Applicant’s Remarks, page 8.
	In response, Examiner respectfully submits that the claim is not limited to this specific type of wedge.  Therefore, for at least this reason, the argument is not persuasive.
	Applicant argues that the Sakakibara device is not a wedge and is not adjustable in the sense of moving into and out of the cradle.  
	In response, Examiner respectfully submits that Sakakibara discloses an analogous wedge and the element of projecting up out of the cradle, as explained in the Non Final Rejection dated 11/15/2021. Further wedge is defined as “something with a triangular shape”, merriamwebster.com.  The analogous wedge of Sakibura in Fig. 5 has a triangular shape. Examiner submits that the claims do not recite moving into the cradle, therefore for at least this additional reason the argument is not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-9, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1, line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a horizontally mounted base--.
As claims 2-3, 5-9, 11 and 16-18 depend from claim 1, there are rejected for at least the same reasons as claim 1.  
The term “generally” in claim 12, line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a horizontally mounted base--.
As claims 13-15 depend from claim 12, they are rejected for at least the same reasons as claim 12.
The term “generally” in claim 19, line 2 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --a horizontally mounted base--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 , 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Soto (US 2012/0124748) in view of Rhew (WO 2016171488).
Regarding claim 1, Soto discloses a physical therapeutic apparatus 10 (head support apparatus 10, Fig. 4, [0026]) comprising: a) a generally horizontally mounted base 14, 76 (bracket 14; flange 76; see annotated Fig. 4 below; showing a horizontal portion of the base is mounted; thus the base is horizontally mounted, [0033])

    PNG
    media_image1.png
    367
    620
    media_image1.png
    Greyscale

upon which is mounted a single pivot joint 64, 46 (ball 64 and socket 46, [0030]-[0032]; see annotated Fig. 4 above); b) an occipital cradle 12 (head support 12, [0027]; see annotated Fig. 4; occipital refers to of, relating to , or situated near the occiput or occipital bone, dictionary.com; head rest 20 is of, relating to, or situated near the occiput or occipital bone) lockably engaged upon the pivot joint (see annotated Fig. 4 above; [0026]-[0028]; [0015]; [0026]-[0038]; the first spherical joint extends from, and is coupled to, a back surface of the headrest 20, [0027]; joint lock 36 is operable to move the joint member 16 [of which socket 46 is a part] between a locked and unlocked configuration; in the unlocked configuration head support 12 is movable in three dimensions relative to the bracket 14 [base], [0036]-[0038]).	
Soto does not disclose a suboccipital wedge engaged upon the 15occipital cradle.
	Rhew teaches (in an embodiment of Fig. 13) an analogous therapeutic apparatus (cervical pulling and stretching mechanism) having an analogous occipital cradle 50 (fixation pad 50; see annotated Fig. 13 below) 

    PNG
    media_image2.png
    352
    449
    media_image2.png
    Greyscale

and a suboccipital wedge engaged upon the occipital cradle (the upper end portion 12 of the support portion 10 is connected to an occipital joint; Rhew, third object of the invention, page 3, “it is an object to provide a cervical traction/extension mechanism capable of carrying a suboccipital release;” claim 3 recites, “the upper end portion of the laryngeal support portion presses the suboccipital area….”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the occipital cradle of the physical therapeutic apparatus of Soto a suboccipital wedge to be engaged upon the occipital cradle, as taught by Rhew, for the purpose of providing an improved physical therapeutic apparatus that relieves neck and head pain and muscle tension (Rhew, page 4, sixth paragraph).
Regarding claim 5, Soto in view of Rhew discloses the invention as described above and further discloses wherein the wedge is engaged upon the occipital cradle for optimizing one or more of the group of therapeutic effects, the group consisting of a 'see saw' effect, a stretch of suboccipital area (Rhew, third object of the invention, page 3, “it is an object to provide a cervical traction/extension mechanism capable of carrying a suboccipital release”), and a recruiting of at least one of the group of muscles, the group consisting of the longus colli, the longus capitis, and the rectus 20capitis anterior (Rhew, third object of the invention, page 3.)
Soto in view of Rhew as combined does not discloses wherein the wedge is adjustably engaged.
Rhew in another embodiment (embodiment of Fig. 12) teaches the wedge is adjustably engaged (Rhew translation, page 7, paragraphs 1-4 indicates a variable length member 40 may extend the length of the buffer portion 30; thus the wedge is adjustable and capable of being  adjustably engaged).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the wedge engaged upon the occipital cradle of the physical therapeutic apparatus of the Soto in view of Rhew, is adjustably engaged, as taught by an embodiment of Rhew of Fig. 12, in order to provide an improved physical therapeutic apparatus that can be length variable (Rhew, page 4). 
Regarding claim 7, Soto in view of Rhew discloses the invention as described above and further discloses wherein the pivot joint is releasably movable beneath the cradle (in the unlocked configuration the first socket 46 [part of pivot joint] disengages the first ball 64 [part of pivot joint] allowing the ball to move in the socket, Soto, [0038]; Fig. 4; thus it follows the ball [part of pivot joint] is capable of having its position optimized relative to a patient OA joint as it is releasably movable relative to a patient OA joint; capable of intended use).  
Regarding claim 16, Soto  in view Rhew discloses the invention as described above and further discloses wherein the pivot joint is releasably movable (in the unlocked configuration the first socket 46 [part of pivot joint] disengages the first ball 64 [part of pivot joint] allowing the ball to move in the socket, Soto, [0038]; thus if follows the ball [part of pivot joint] is capable of having its position optimized relative to a patient OA joint as it is releasably movable relative to a patient OA joint; capable of intended use).  
Claims 2, 8-9  and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) in view of Rhew (WO 2016171488) and in further view of Yang (Chinese Publication Number 208877192U; English translation provided).
Regarding claim 2, Soto in view of Rhew discloses the invention as described above.
Soto in view of Rhew does not disclose an adjustable chin rest on a mount, the chin rest comprising: left and right arms, each arm adjustable for length, each arm adjustably engaged upon 10the mount for lateral motion at opposite ends of a pivot point, each arm terminating in releasably connectable ends.
Yang teaches an analogous physical therapeutic apparatus (Fig. 2) having an analogous occipital cradle 56 (newborn pad 56) with an adjustable chin rest 8, 61, 81, 21 (chin-jaw frame component 8, left jaw bracket 61, right jaw bracket 61, right chin bracket 81, left chin bracket 81; right neckstrap beam22 and left neckstrap beam 22; Fig. 2) on a mount 21 (neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via interconnecting piece 611 and neckstrap beam 22], Yang, page 6 second to last paragraph to page 7, first paragraph; Yang page 4, third to last paragraph; Fig. 3),

    PNG
    media_image3.png
    560
    715
    media_image3.png
    Greyscale



the chin rest comprising:  left and right arms 61, 81 (left jaw bracket 61, and left chin bracket 81, right jaw chin bracket 61 and left chin bracket 81, Yang translation, page 7, sixth paragraph), each arm adjustable for length (Yang translation, page 7, 6th paragraph – 7th paragraph which indicates chin jaw bracket 81 has an adjustable depth into horizontal channel 617 of jaw bracket 61), each arm adjustably engaged upon 10the mount (left and right arm are adjustably engaged [as described above] and arms are on the mount 21 [neck-shoulder crane 21] as described above) at opposite ends for lateral motion at opposite ends of a pivot point (see annotated Fig. 3 below;  rotation bracket 51 and rear pillow bracket 52 [pivot joint] provide front and back rotation [rotation at a point is a pivot point] and are in between left and right arms, thus arms are at opposite ends of a pivot point, Yang page 6, 2nd paragraph), 


    PNG
    media_image4.png
    607
    643
    media_image4.png
    Greyscale

each arm terminating in releasably connectable ends (see annotated Fig. 2 above;  Yang translation, page 4, first paragraph provides chin jaw frame 8 is removably connected between left jaw 6 support component and right jaw support component 7; thus each arm terminates in releasably connectable ends; also see Yang page 2, third paragraph under Utility content indicating left jaw support component and right jaw support component are connected).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the physical therapeutic apparatus of Soto in view of Rhew an adjustable chin rest on a mount, the chin rest comprising: left and right arms, each arm adjustable for length, each arm adjustably engaged upon 10the mount at opposite ends of a pivot point, each arm terminating in releasably connectable ends, as taught by Yang, in order to provide an improved physical therapeutic apparatus that facilitates adjustment (Yang, page 7, 6th paragraph).
Regarding claim 8, Soto in view of Rhew and in further view of Yang discloses the invention as described above and further discloses wherein the pivot joint is a releasably lockable roller ball member 64 (Soto, [0036]-[0038]) adjustable for movement (ball 64 [part of pivot joint] is part of a movable first spherical joint 22, Soto [0028]-[0030]) closer to the chin rest or farther away from it (the ball 64 [roller ball member] is movable; thus, it follows that the roller ball member is capable of being adjustable for movement closer to the chin rest or farther away from it depending on the direction in which it moves; capable of intended use).
Regarding claim 9, Soto in view of Rhew and in further view of Yang discloses the invention as described above.
Soto in view of Rhew and in further view of Yang does not disclose where the chin rest mount is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it.
Yang teaches an analogous physical therapeutic apparatus having an analogous base 12 (shoulder-item back bracket 12, Fig. 2) and further discloses wherein the chin rest mount is releasably adjustable upon the base 12 (one end of neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via neckstrap beam 22 and interconnecting piece 611] is slidably connected in curved channel 122 [of shoulder-item back bracket 12], Yang, page 4, second to last paragraph; Fig. 3; also the neck-shoulder crane 21 may be fixed to the curved channel by a fastener and when adjustment is needed the fastener is loosened allowing for movement of the neck-shoulder crane, Yang page 4, second to last paragraph) for movement closer to the pivot joint or farther away from it (it follows that as the mount moves along the curved channel it moves the chin rest mount closer to the pivot joint or farther away from it; the mount is capable of this intended use).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chin rest mount of the physical therapeutic apparatus of  Soto in view of Rhew and in further view of Yang is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it, as taught by Yang, in order to provide an improved physical therapeutic apparatus that enables adjustment in the left and right directions (Yang, page 4, third to last paragraph).  
Regarding claim 17, Soto in view of Rhew and in further view of Yang discloses the invention as described above and further discloses wherein the pivot joint is a releasably lockable roller ball member 64 (Soto, [0036]-[0038]) adjustable for movement (ball 64 [part of pivot joint] is part of a movable first spherical joint 22, [0028]-[0030]) closer to the chin rest or farther away from it (the ball 64 [roller ball member] is capable of being adjusted for movement closer to the chin rest or farther away from it depending on the direction in which it moves; capable of intended use).
	Regarding claim 18, Soto in view of Rhew and in further view of Yang discloses the invention as described above.
Soto in view of Rhew and in further view of Yang does not disclose where the chin rest mount is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it.
Yang teaches an analogous physical therapeutic apparatus having an analogous base 12 (shoulder-item back bracket 12, Fig. 2) and further discloses wherein the chin rest mount is releasably adjustable upon the base 12 (one end of neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via neckstrap beam 22 and interconnecting piece 611] is slidably connected in curved channel 122 [of shoulder-item back bracket 12], Yang, page 4, second to last paragraph; Fig. 3; also the neck-shoulder crane 21 may be fixed to the curved channel by a fastener and when adjustment is needed the fastener is loosened allowing for movement of the neck-shoulder crane, Yang page 4, second to last paragraph) for movement closer to the pivot joint or farther away from it (it follows that as the mount moves along the curved channel it moves the chin rest mount closer to the pivot joint for farther away from it; the mount is capable of this intended use).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the mount of the physical therapeutic apparatus of the combination of Soto in view of Yang  and Rhew is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it, as taught by Yang, in order to provide an improved physical therapeutic apparatus that enables adjustment in the left and right directions (Yang, page 4, third to last paragraph).  
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) Rhew (WO 2016171488), in view of Yang (Chinese Publication Number 208877192U; English translation provided) and in further view of Kele (US 10492559).
Regarding claim 3, Soto in view of Rhew and in further view of Yang discloses the invention as described above.  
Soto in view of Yang does not disclose wherein the respective releasable ends are appropriately and oppositely poled magnets.
Kele teaches an analogous apparatus 100 (helmet, Fig. 2) having an analogous chin rest 104, 202 (chin bar 104; col. 6, lines 36-48, leading edges 202, Fig. 2) having analogous left and right arms 204, 202 (attachment anchor 204 and leading edges 202; 202, 204 on both sides of helmet body 102) terminating in releasably connectable ends (col. 6, lines 36-48) wherein the respective releasable ends are appropriately and oppositely poled magnets (Kele, col. 9, line 62 – col. 10, line 8; col. 11, lines 23-29; chin bar 104 [chin rest] may employ magnets to guide a pivot arm into the pivot socket 400 of an attachment anchor 202 of leading edge 202 [analogous terminating end]; it follows that each end would be appropriately and oppositely poled (oppositely poled from the chin bar 104 [chin rest]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the releasably connectable ends of the physical therapeutic apparatus of Soto in view of Yang, such that the respective releasable ends are appropriately and oppositely poled magnets, as taught by Kele, in order to provide an improved therapeutic apparatus that facilitates guided connection (Kele, col. 11, lines 23-29).  
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) in view of Rhew (WO 2016171488, English translation provided) and in further view of Sakakibara (JP 2004321443A, English translation provided).
	Regarding claim 6, Soto in view of Rhew discloses the invention as described above and further discloses the wedge is flush with the cradle.
Soto in view of Rhew does not disclose wherein the wedge is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle.
	Sakakibara teaches an analogous wedge 9 (neck acupressure device 9, [0009]) where the wedge is adjustably engaged upon an analogous occipital cradle (floor surface, [0009) and can be adjustably be made longer or shorter from projecting up out of the cradle (floor surface) to being flush with the cradle (the acupressure body may be one that is removably attached to the hub portion; different lengths of finger pressure body may be selected to vary the height from the floor surface, [0009], Fig. 5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the suboccipital wedge of the physical therapeutic device of Soto in view of Rhew such that it is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle, as taught by Sakakibara, in order to provide an improved physical therapeutic apparatus that is adjustable depending on the person’s physique (Sakakibara, [0009]).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) in view of Rhew (WO 2016171488), in view of Yang (Chinese Publication Number 208877192U; English translation provided) and in further view of Kele (US 10492559).
Regarding claim 11, Soto in view of Rhew and in further view of Yang discloses the invention as described above.
Soto in view of Rhew and in further view of Yang does not disclose wherein the respective releasable ends are appropriately and oppositely poled magnets.
Kele teaches an analogous apparatus 100 (helmet, Fig. 2) having an analogous chin rest 104, 202 (chin bar 104; col. 6, lines 36-48, leading edges 202, Fig. 2) having analogous left and right arms 204, 202 (attachment anchor 204 and leading edges 202; 202 and 204 on both of helmet body 102) terminating in releasably connectable ends (col. 6, lines 36-48) wherein the respective releasable ends are appropriately and oppositely poled magnets (Kele, col. 9, line 62 – col. 10, line 8; col. 11, lines 23-29; chin bar 104 [chin rest] may employ magnets to guide a pivot arm into the pivot socket 400 of an attachment anchor 202 of leading edge 202 [analogous terminating end]; it follows that each end would be appropriately and oppositely poled (oppositely poled from the chin bar 104 [chin rest]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the releasably connectable ends of the physical therapeutic apparatus of Soto in view of Rhew and in further view of Yang, such that the respective releasable ends are appropriately and oppositely poled magnets, as taught by Kele, in order to provide an improved therapeutic apparatus that facilitates guided connection (Kele, col. 11, lines 23-29).  
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) in view of Yang (Chinese Publication Number 208877192U; English translation provided) and in further view of Rhew (WO 2016171488).
Regarding claim 12, Soto discloses a physical therapeutic apparatus 10 (head support apparatus 10, Fig. 4, [0026]) comprising: a) a generally horizontally mounted base 14, 76 (bracket 14; flange 76; see annotated Fig. 4 above with regard to the claim 1 rejection; showing a horizontal portion of the base is mounted; thus the base is horizontally mounted; [0033]) upon which is mounted a single pivot joint 64, 46 (ball 64 and socket 46, [0030]-[0032]; see annotated Fig. 4 above); b) an occipital cradle 12 (head support 12, [0027]; see annotated Fig. 4; occipital refers to of, relating to , or situated near the occiput or occipital bone, dictionary.com; head rest 20 is of, relating to, or situated near the occiput or occipital bone) lockably engaged upon the pivot joint (see annotated Fig. 4 above; [0026]-[0028]; [0015]; [0026]-[0038]; the first spherical joint extends from, and is coupled to, a back surface of the headrest 20, [0027]; joint lock 36 is operable to move the joint member 16 [of which socket 46 is a part] between a locked and unlocked configuration; in the unlocked configuration head support 12 is movable in three dimensions relative to the bracket 14 [base], [0036]-[0038]).	
Soto  does not disclose an adjustable chin rest on a mount, the chin rest comprising left and right arms, each arm adjustable for length, each arm adjustably engaged upon the mount for lateral 15motion at opposite ends of a pivot joint, each arm terminating in releasably connectable ends.
Yang teaches an analogous physical therapeutic apparatus (Fig. 2) having an analogous occipital cradle 56 (newborn pad 56) with an adjustable chin rest 8, 61, 81, 22 (chin-jaw frame component 8, left jaw bracket 61, right jaw bracket 61, right chin bracket 81, left chin bracket 81; right neckstrap beam 22, left neckstrap beam 22; Fig. 2) on a mount 21 (neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via interconnecting piece 611, and neckstrap beam 22, Yang, page 6 second to last paragraph to page 7, first paragraph; Yang page 4, third to last paragraph; Fig. 3),

    PNG
    media_image5.png
    482
    493
    media_image5.png
    Greyscale


the chin rest comprising: left and right arms 61, 81 (left jaw bracket 61, and left chin bracket 81, right jaw chin bracket 61 and left chin bracket 81, Yang translation, page 7, sixth paragraph), each arm adjustable for length (Yang translation, page 7, 6th paragraph – 7th paragraph which indicates chin jaw bracket 81 has an adjustable depth into horizontal channel 617 of jaw bracket 61), each arm adjustably engaged upon 10the mount (left and right arms are adjustably engaged [as described above] and arms are on the mount 21 [neck-shoulder crane 21] at opposite ends for lateral motion at opposite ends of a pivot point  (see annotated Fig. 3 below; rotation bracket 51 and rear pillow bracket provide front and back rotation [pivot] and are in between left and right arms, thus are at opposite ends of a pivot point, Yang page 6, 2nd paragraph),

    PNG
    media_image4.png
    607
    643
    media_image4.png
    Greyscale

 each arm terminating in releasably connectable ends (see annotated Fig. 2 above;  Yang translation, page 4, first paragraph provides chin jaw frame 8 is removably connected between left jaw 6 support component and right jaw support component 7; thus each arm terminates in releasably connectable ends; also see Yang page 2, third paragraph under Utility content indicating left jaw support component and right jaw support component are connected). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the physical therapeutic apparatus of Soto an adjustable chin rest on a mount comprising: left and right arms, each arm adjustable for length, each arm adjustably engaged upon 10the mount at opposite ends for lateral motion, each arm terminating in connectable ends,  as taught by Yang, in order to provide an improved physical therapeutic apparatus that facilitates adjustment (Yang, page 7, 6th paragraph).
Soto in view of Yang discloses the invention as described above.
Soto in view of Yang does not disclose a suboccipital wedge engaged upon the occipital cradle.
Rhew teaches (in an embodiment of Fig. 13) an analogous therapeutic apparatus (cervical pulling and stretching mechanism) having an analogous occipital cradle 5 (floor 5; see annotated Fig. 13 below) 

    PNG
    media_image2.png
    352
    449
    media_image2.png
    Greyscale

and a suboccipital wedge (annotated Fig. 13) engaged upon the occipital cradle (the upper end portion 12 of the support portion 10 is connected to an occipital joint; Rhew, third objection of invention, page 3, recites, “it is an object to provide a cervical traction/extension mechanism capable of carrying a suboccipital release”; claim 3 recites, the upper end portion of the laryngeal support portion presses the occipital area….”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the occipital cradle of the physical therapeutic apparatus of Soto in view of Yang a suboccipital wedge to be engaged upon the occipital cradle, as taught by Rhew, for the purpose of providing an improved physical therapeutic apparatus that relieves neck and head pain and muscle tension (Rhew, page 4, sixth paragraph).
Regarding claim 13, Soto in view of Yang and Rhew (in an embodiment of Fig. 13) discloses the invention as described above and further discloses wherein the wedge is engaged upon the occipital cradle for optimizing one or more of the group of therapeutic effects, the group consisting of a 'see saw' effect, a stretch of the suboccipital area(Rhew, third object of the invention, page 3, “it is an object to provide a cervical traction/extension mechanism capable of carrying a suboccipital release”), and a recruiting of at least one of the group of muscles, the group consisting of the longus colli, the longus capitis and the rectus capitis anterior (Rhew, third object of the invention, page 3).
Regarding claim 14, Soto in view of Yang and Rhew discloses the invention as described above.
Soto in view of Yang and Rhew (in an embodiment of Fig. 13) does not explicitly disclose wherein the therapeutic effect is a ‘see saw’ effect.
Rhew teaches, in an embodiment of Figs. 2-5, a suboccipital wedge engaged upon the suboccipital cradle, wherein the wedge is adjustably engaged upon the occipital cradle for optimizing one or more therapeutic effects, wherein the therapeutic effect is a ‘see saw’ effect (see-saw is defined as a back-and-forth movement, dictionary.com; Rhew, in the description of Fig. 5, recites, “the upper end of the laryngeal support and the upper end of the cervical support are pivoted at the central portion of the cervical spine of the atlantic joint in the cervical retraction and extension mechanism”; also Fig. 5 arrows indicate a back-and-forth [see saw] movement).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the suboccipital wedge of the physical therapeutic apparatus of Soto in view of Yang and Rhew (embodiment of Fig. 13) such that one or more of the therapeutic effects that it optimizes  is a ‘see saw’ effect, as taught by an embodiment of Rhew of Figs. 2-5, in order to provide an improved physical therapeutic apparatus that provides a cervical retraction and extension mechanism, Rhew, page 4, description of Fig. 5).
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soto (US 2012/0124748) in view of Yang (Chinese Publication Number 208877192U; English translation provided), in view of  Rhew (WO 2016171488, English translation provided) and in further view of Sakakibara (JP 2004321443A, English translation provided).
Regarding claim 15, Soto in view of Yang and in further view of Rhew discloses the invention as described above.
Soto in view of Yang and in further view of Rhew does not disclose wherein the wedge is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle.
	Sakakibara teaches an analogous wedge 9 (neck acupressure device 9, [0009]) where the wedge is adjustably engaged upon an analogous occipital cradle (floor surface, [0009) and can be adjustably be made longer or shorter from projecting up out of the cradle (floor surface) to being flush with the cradle (the acupressure body may be one that is removably attached to the hub portion; different lengths of finger pressure body may be selected to vary the height from the floor surface, [0009], Fig. 5, Fig. 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the suboccipital wedge of the physical therapeutic device of Soto/Yang/Rhew such that it is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle, as taught by Sakakibara, in order to provide an improved physical therapeutic apparatus that is adjustable depending on the person’s physique (Sakakibara, [0009]).
Regarding claim 19, Soto discloses a physical therapeutic apparatus 10 (head support apparatus 10, Fig. 4, [0026]) comprising: a) a generally horizontally mounted base 14, 76 (bracket 14; flange 76; see annotated Fig. 4 above with regard to the claim 1 rejection; showing a horizontal portion of the base is mounted; thus the base is horizontally mounted; [0033]) upon which is mounted a single pivot joint 64, 46 (ball 64 and socket 46, [0030]-[0032]; see annotated Fig. 4 above); b) an occipital cradle 12 (head support 12, [0027]; see annotated Fig. 4; occipital refers to of, relating to , or situated near the occiput or occipital bone, dictionary.com; head rest 20 is of, relating to, or situated near the occiput or occipital bone) lockably engaged upon the pivot joint (see annotated Fig. 4 above; [0026]-[0028]; [0015]; [0026]-[0038]; the first spherical joint extends from, and is coupled to, a back surface of the headrest 20, [0027]; joint lock 36 is operable to move the joint member 16 [of which socket 46 is a part] between a locked and unlocked configuration; in the unlocked configuration head support 12 is movable in three dimensions relative to the bracket 14 [base], [0036]-[0038]) wherein the pivot joint is releasably movable beneath the cradle for optimizing position of the pivot point relative to a patient OA joint (in the unlocked configuration the first socket 46 [part of pivot joint] disengages the first ball 64 [part of pivot joint] allowing the ball to move in the socket, Soto, [0038]; Fig. 4; thus it follows the ball [part of pivot joint] is capable of having its position optimized relative to a patient OA joint as it is releasably movable relative to a patient OA joint; capable of intended use).  	
Soto  does not disclose an adjustable chin rest on a mount, the chin rest comprising left and right arms, each arm adjustable for length, each arm adjustably engaged upon the mount for lateral 15motion at opposite ends of a pivot joint, each arm terminating in releasably connectable ends.
Yang teaches an analogous physical therapeutic apparatus (Fig. 2) having an analogous occipital cradle 56 (newborn pad 56) with an adjustable chin rest 8, 61, 81, 22 (chin-jaw frame component 8, left jaw bracket 61, right jaw bracket 61, right chin bracket 81, left chin bracket 81; right neckstrap beam 22, left neckstrap beam 22; Fig. 2) on a mount 21 (neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via interconnecting piece 611, and neckstrap beam 22, Yang, page 6 second to last paragraph to page 7, first paragraph; Yang page 4, third to last paragraph; see annotated Fig. 2 with regard to the rejection to claim 12), the chin rest comprising: left and right arms 61, 81 (left jaw bracket 61, and left chin bracket 81, right jaw chin bracket 61 and left chin bracket 81, Yang translation, page 7, sixth paragraph), each arm adjustable for length (Yang translation, page 7, 6th paragraph – 7th paragraph which indicates chin jaw bracket 81 has an adjustable depth into horizontal channel 617 of jaw bracket 61), each arm adjustably engaged upon 10the mount (left and right arms are adjustably engaged [as described above] and arms are on the mount 21 [neck-shoulder crane 21] at opposite ends for lateral motion at opposite ends of a pivot point  (see annotated Fig. 3 above with regard to the claim 12 rejection; rotation bracket 51 and rear pillow bracket provide front and back rotation [pivot] and are in between left and right arms, thus are at opposite ends of a pivot point, Yang page 6, 2nd paragraph), each arm terminating in releasably connectable ends (see annotated Fig. 2 above with regard to the claim 12 rejection ;  Yang translation, page 4, first paragraph provides chin jaw frame 8 is removably connected between left jaw 6 support component and right jaw support component 7; thus each arm terminates in releasably connectable ends; also see Yang page 2, third paragraph under Utility content indicating left jaw support component and right jaw support component are connected). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the physical therapeutic apparatus of Soto an adjustable chin rest on a mount comprising: left and right arms, each arm adjustable for length, each arm adjustably engaged upon 10the mount at opposite ends for lateral motion, each arm terminating in connectable ends,  as taught by Yang, in order to provide an improved physical therapeutic apparatus that facilitates adjustment (Yang, page 7, 6th paragraph).
Soto in view of Yang discloses the invention as described above.
Soto in view of Yang does not disclose a suboccipital wedge engaged upon the occipital cradle.
Rhew teaches (in an embodiment of Fig. 13) an analogous therapeutic apparatus (cervical pulling and stretching mechanism) having an analogous occipital cradle 5 (floor 5; see annotated Fig. 13 above with regard to the rejection to claim 12) and a suboccipital wedge (annotated Fig. 13) engaged upon the occipital cradle (the upper end portion 12 of the support portion 10 is connected to an occipital joint; Rhew, third objection of invention, page 3, recites, “it is an object to provide a cervical traction/extension mechanism capable of carrying a suboccipital release”; claim 3 recites, the upper end portion of the laryngeal support portion presses the occipital area….”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the occipital cradle of the physical therapeutic apparatus of Soto in view of Yang a suboccipital wedge to be engaged upon the occipital cradle, as taught by Rhew, for the purpose of providing an improved physical therapeutic apparatus that relieves neck and head pain and muscle tension (Rhew, page 4, sixth paragraph).
	Soto in view of Yang and in further view of Rhew discloses the invention as described above.
Soto in view of Yang and in further view of Rhew as combined does not disclose and further discloses wherein the chin rest mount is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it.
Yang teaches an analogous physical therapeutic apparatus having an analogous base 12 (shoulder-item back bracket 12, Fig. 2) and further discloses wherein the chin rest mount is releasably adjustable upon the base 12 (one end of neck-shoulder crane 21 [which is connected to chin jaw bracket 61 via neckstrap beam 22 and interconnecting piece 611] is slidably connected in curved channel 122 [of shoulder-item back bracket 12], Yang, page 4, second to last paragraph; Fig. 3; also the neck-shoulder crane 21 may be fixed to the curved channel by a fastener and when adjustment is needed the fastener is loosened allowing for movement of the neck-shoulder crane, Yang page 4, second to last paragraph) for movement closer to the pivot joint or farther away from it (it follows that as the mount moves along the curved channel it moves the chin rest mount closer to the pivot joint or farther away from it; the mount is capable of this intended use).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the chin rest mount of the physical therapeutic apparatus of  Soto in view of Rhew and in further view of Yang is releasably adjustable upon the base for movement closer to the pivot joint or farther away from it, as taught by Yang, in order to provide an improved physical therapeutic apparatus that enables adjustment in the left and right directions (Yang, page 4, third to last paragraph).  
Soto in view of Yang and in further view of Rhew discloses the invention as described above.
Soto in view of Yang and in further view of Rhew does not disclose wherein the wedge is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle.
	Sakakibara teaches an analogous wedge 9 (neck acupressure device 9, [0009]) where the wedge is adjustably engaged upon an analogous occipital cradle (floor surface, [0009) and can be adjustably be made longer or shorter from projecting up out of the cradle (floor surface) to being flush with the cradle (the acupressure body may be one that is removably attached to the hub portion; different lengths of finger pressure body may be selected to vary the height from the floor surface, [0009], Fig. 5, Fig. 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the suboccipital wedge of the physical therapeutic device of Soto/Yang/Rhew such that it is adjustably engaged upon the occipital cradle and can be adjustably made longer or shorter from projecting up out of the cradle to being flush with the cradle, as taught by Sakakibara, in order to provide an improved physical therapeutic apparatus that is adjustable depending on the person’s physique (Sakakibara, [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786